UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 11-6266


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

SEAN ANTHONY ROBINSON, a/k/a Black,

                Defendant – Appellant.


Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.  Henry E. Hudson, District
Judge. (3:06-cr-00204-HEH-1)


Submitted:   June 16, 2011                   Decided:   June 20, 2011


Before NIEMEYER and     GREGORY,   Circuit   Judges,    and   HAMILTON,
Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Sean Anthony Robinson, Appellant Pro Se. Gurney Wingate Grant,
II, Roderick Charles Young, Assistant United States Attorneys,
Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Sean   Anthony     Robinson     appeals   the   district   court’s

order   denying   his    18   U.S.C.   § 3582(c)(2)     (2006)   motion   for

reduction of sentence.        We have reviewed the record and find no

reversible error.       Accordingly, we affirm for the reasons stated

by the district court.        United States v. Robinson, No. 3:06-cr-

00204-HEH-1 (E.D. Va. Jan. 26, 2011).                We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.



                                                                      AFFIRMED




                                       2